Exhibit 10.1

 

FORM OF SUPPLEMENTAL INCENTIVE STOCK NOTICE

 

Mr. Bryan Hall

[Address]

 

This Supplemental Option Notice (the “Notice”) dated as of [Date], 2011 is being
sent to you by Virgin Media Inc. (including any successor company, the
“Company”) in order to amend the terms of the original Option Notice previously
sent to you (the “Original Notice”) dated as of [Date] (the “Grant Date”).

 

The Original Notice granted you the Option (as such term is defined in the
Original Notice) in recognition of your services as an employee of the Company. 
The Company and you have agreed to amend the terms of the Original Notice as
follows:

 

Paragraph 3 of the Original Notice is hereby amended in its entirety to read as
follows:

 

“3.  Exercise Period. This Option shall stop vesting immediately from January 1,
2011  and any portion of the Option that is not vested at the time of such
termination shall immediately be forfeited and cancelled.  Your right to
exercise that portion of the Option that is vested as at January 1, 2011 shall
terminate on the earlier of the following dates: (a) one year after the
termination of your employment other than for Cause; (b) one year after your
termination resulting from your retirement, disability or death; (c) the date on
which your employment is terminated for Cause; and (d) December 31, 2011.”

 

Except as expressly amended or supplemented hereby, the Original Notice shall
remain in full force and effect. This Notice is supplemental to the Original
Notice and the Original Notice and this Notice shall be read and construed
together.

 

 

 

 

VIRGIN MEDIA INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Scott Dresser

 

 

Title:

Secretary and General Counsel

 

--------------------------------------------------------------------------------